In a proceeding in the nature of certiorari, under article 78 of the Civil Practice Act, to review the determination of the board of trustees of the police pension fund of the city of Yonkers, final order which, in effect, annuls the determination of the board and which declares that the respondent suffered his disability in the actual discharge of his duties as a patrolman and directs that he be paid a pension in the amount of three quarters of his salary, reversed on the law, without costs, and the proceeding dismissed, without costs. There was substantial evidence to sustain the finding of the trustees that the respondent was not injured in the performance of his duties. Their determination, there*913fore, should be affirmed. Lewis, P.’ J., Carswell, Johnston, Adel and Sneed, JJ., concur.